                                           Case 3:20-cv-03118-JCS Document 5 Filed 06/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         ERICA D. HAYWOOD,
                                   7                                                    Case No. 20-cv-03118-JCS (PR)
                                                       Plaintiff,
                                   8
                                                 v.                                     ORDER OF TRANSFER
                                   9
                                         CALIFORNIA DEPARTMENT OF
                                  10     INSURANCE, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, who is housed in the Southern District, raises claims in this 42 U.S.C.
                                  14   § 1983 action against defendants in Sacramento, which is in the Eastern District of
                                  15   California. Accordingly, this action is TRANSFERRED to the Eastern District of
                                  16   California wherein venue properly lies because a substantial part of the events or
                                  17   omissions giving rise to the claims occurred there, and the named defendants reside in the
                                  18   Eastern District. See 28 U.S.C. §§ 84(b), 1391(b), and 1406(a). The Clerk shall transfer
                                  19   this action forthwith.
                                  20          IT IS SO ORDERED.
                                  21   Dated: June 2, 2020
                                                                                         _________________________
                                  22
                                                                                         JOSEPH C. SPERO
                                  23                                                      Chief Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
